UNITED STATES, Appellee

                                    V.

                     Tracie D. STRINGER, Private
                         U.S. Army, Appellant


                              No. 01-0056


                        Crim. App. No. 9900211



       United States Court of Appeals for the Armed Forces

                          Argued May 1, 2001

                        Decided June 12, 2001


                                 Counsel

For Appellant: Captain Kevin J. Mikolashek (argued); Colonel
   Adele H. Odegard, Lieutenant Colonel David A. Mayfield, and
   Major Jonathan F. Potter (on brief); Captain Daniel E.
   Goldman.

For Appellee: Captain Steven D. Bryant (argued); Colonel David
   L. Hayden, Major Anthony P. Nicastro, and Captain Daniel G.
   Brookhart (on brief); Captain Susana E. Watkins.
Military Judge:   Gary J. Holland


    This opinion is subject to editorial correction before publication.
United States v. Stringer, No. 01-0056/AR


Per Curiam:

      A military judge sitting as a special court-martial

convicted appellant, pursuant to mixed pleas, of failing to go to

his appointed place of duty, willfully disobeying a

noncommissioned officer’s order, failing to obey an order, and

assault consummated by a battery, in violation of Articles 86,

91, 92, and 128, Uniform Code of Military Justice, 10 USC §§ 886,

891, 892, and 928, respectively.          The military judge sentenced

appellant to a bad-conduct discharge and confinement for 80 days.

The convening authority approved the sentence and gave appellant

33 days’ credit against the adjudged confinement.          The Court of

Criminal Appeals affirmed the findings and sentence without

opinion.

      This Court granted review of the following issue:

      WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED TO THE
      SUBSTANTIAL PREJUDICE OF APPELLANT BY NOT GRANTING
      CONFINEMENT CREDIT AGAINST HIS SENTENCE TO CONFINEMENT,
      BECAUSE THE OFFICE OF THE STAFF JUDGE ADVOCATE FAILED TO
      COMPLY WITH THE MILITARY JUDGE’S ORDER TO PUBLISH A
      NEWSPAPER ARTICLE DETAILING THE PRETRIAL PUNISHMENT
      INFLICTED UPON APPELLANT.

For the reasons that follow, we affirm the decision below.
      Appellant was pending administrative discharge and was

transferred to his unit’s holding detachment. On January 20,

1999, the detachment commander decided to place appellant in

pretrial confinement based on allegations of disobedience,

assault consummated by a battery, and assault with a dangerous

weapon.    The detachment commander ordered a unit formation for

the purpose of taking appellant into custody and placing him in

pretrial confinement.      Approximately 200 soldiers from the

detachment, as well as soldiers from appellant’s former company


                                      2
United States v. Stringer, No. 01-0056/AR


and other passersby, watched as appellant was ordered to the

front of the formation, and the detachment commander read the

charges and advised appellant of his rights in a loud voice.

Appellant was then handcuffed by the military police in front of

the formation and led away.       As he was ushered into the military

police vehicle, appellant heard his commander announce to those

in the formation that assaults in the holding detachment would

not be tolerated, and that there had to be an “answering” for

appellant’s actions.

      A military magistrate released appellant from pretrial

confinement 2 days later.       After appellant returned to the

holding detachment, drill sergeants in his unit sang cadences

about him, specifically ridiculing him by chanting, “. . . now

he’s on his way to jail.”

      At trial, appellant asked the military judge for 93 days of

confinement credit (3 days for each of the 31 days of “illegal

humiliation and degrading comments” from the date of his initial

custody until the date of trial), arguing that his unit’s actions

violated Article 13, UCMJ, 10 USC § 913.        The government counsel

conceded that the actions the unit took against appellant were

inappropriate.     The military judge gave appellant 31 days of

confinement credit against any sentence adjudged as remedy for

the pretrial punishment, in addition to 2 days of pretrial

confinement credit.

      Moreover, the military judge ordered the Staff Judge

Advocate to have published in the post newspaper “an article

which discusses the incorrectness of publicly humiliating a

soldier accused of a crime.”        He further ordered:


                                      3
United States v. Stringer, No. 01-0056/AR


            The article will specifically address what occurred in
            this case without mentioning the names of any party,
            and discuss other examples of illegal pretrial
            punishment as reflected in military appellate case law.
            It will further address Article 93 [, UCMJ, 10 USC
            § 893,] and how people who engage in illegal pretrial
            punishment may, in fact, violate Article 93.

      To enforce his order, the military judge directed that

appellant be given an additional 14 days of confinement credit if

the newspaper article was not published by the time the convening

authority acted on the case.        The military judge concluded his

directive by declaring, “The actions that occurred in this case

are inexcusable, reprehensible, and cannot be condoned by any

court.”

      On March 4, 1999, the post newspaper published an article by

the Staff Judge Advocate regarding pretrial punishment.        The

article surveyed the decisions of this Court dealing with illegal

pretrial punishment.      It outlined appellant’s case as follows:

            Illegal pretrial punishment has also been found where
            the facts have shown: apprehension of a soldier at a
            unit formation and reading his rights in a command
            voice as he is handcuffed by the military police;
            singing cadences about an accused soldier while a
            formation is marching to chow . . . .

The article then cautioned: “Pretrial punishment is illegal, even

if the chain of command’s intent is only to deter other soldiers

from engaging in conduct similar to that alleged.”        Finally, the

article warned that commanders and soldiers who take part in

pretrial punishment are subject to prosecution for violation of

Article 93 and Article 134, UCMJ, 10 USC § 934.

      Appellant submitted a lengthy clemency petition to the

convening authority under RCM 1105, Manual for Courts-Martial,

United States (1998 ed.), but he did not complain about the



                                      4
United States v. Stringer, No. 01-0056/AR


adequacy of the newspaper article.          The convening authority took

action in this case on April 21, 1999.

      Article 13 prohibits pretrial punishment.         See United States

v. McCarthy, 47 M.J. 162, 165 (1997).          Pretrial punishment includes

public denunciation and degradation.          United States v. Cruz, 25
M.J. 326, 330 (CMA 1987).       A military judge has broad authority to

order administrative credit against adjudged confinement as a

remedy for Article 13 violations.           See United States v. Suzuki,

14 M.J. 491, 493 (CMA 1983).

      Appellant contends that the military judge intended the

newspaper article to be an apology.          The Government argues that

the article fully complies with the military judge’s order.          We

hold that the Staff Judge Advocate complied with the order.          He

described the facts of appellant’s case, summarized the relevant

law, and cautioned that pretrial punishment is illegal and

punishable under Articles 93 and 134.

      The military judge gave appellant significant confinement

credit, equating appellant’s maltreatment to pretrial

confinement.    Appellant has not asserted that this relief was

inadequate.    The enforcement provision providing for an

additional 14 days’ credit was not triggered, because the Staff

Judge Advocate complied with the military judge’s order.

Accordingly, we hold that additional relief is not warranted.∗


∗
 This Court also specified the following issue: “Whether the
military judge had authority to order the staff judge advocate to
publish the newspaper article.” In light of our disposition of
the granted issue, it is unnecessary to address the merits of the
specified issue. See United States v. McIvor, 21 USCMA 156, 44
CMR 210 (1972) (issue is moot if resolution would not materially
alter the situation for the accused or the government).


                                      5
United States v. Stringer, No. 01-0056/AR


                                  Decision

      The decision of the United States Army Court of Criminal

Appeals is affirmed.




                                      6